Title: To Thomas Jefferson from Harry Innes, 2 March 1799
From: Innes, Harry
To: Jefferson, Thomas



Dear Sir,
Kentucky (near Frankfort) March 2d. 1799

The other day being in the county of Shelby I was shewn a letter from Doctor Saml. Brown of Lexington to Doctor Knight, requesting information respecting the murder of some Indians at Yellow Creek on the Ohio in the Spring of 1774, supposed to have been committed by Colo. Cresap which caused the Indian War of that year. Doctor Brown in his letter stated that [he] wished to collect facts respecting the Murder & the Speech of Logan as written in your Notes of Virginia, to transmit them to you in order to justify your charge against Cresap, as you had been caled upon so to do by Luther Martin Esqr. of Maryland.

My respect for both your public & private character induced me to make some enquiry into the circumstances (of the person in whose hands I saw the letter) relative to the above facts, the result of which appears to be this; That about the month of April 1774 from eight to twelve Indians, Men, Women & Children were kiled at the mouth of Yellow creek at the house of one Joshua Baker who kept a Tavern at that place; the Women & children were in the, house, their shreiks & cries reached the ears of some Indian men on the opposite shore of the Ohio who came over in canoes, the men were kiled as soon as they had landed; this murder was committed by a certain Daniel Greathouse & others, in the perpetration of which Cresap had no part, neither was he present.
About the sametime Colo. Cresap with fourteen or fifteen men were asscending the Ohio & fell in with three Indian men between Wheeling & Buffaloe creeks who he murdered.
I received this information from Jacob Newland of Shelby county who lived at the time on the Bank of the Ohio below the mouth of Buffaloe, a man of integrety who was informed of the fact by Cresap & his party, but he cannot recollect the reason (if any) assigned in justification of the murder.
If you still wish to pursue the enquiry farther, Capt. Newland recommends it to you to apply to, Charles Polke & Isaac Greathouse of Shelby, Herman Greathouse & Thomas Polke of Nelson, John Sappington of Madison of this state & Joshua Baker before named on Cumberland River of the state of Tenessee.
If sir you will state to me particular facts of which you wish to be informed respecting the said Murders & the causes which produced them, I will chearfully unite with Doctor Brown my endeavours to collect every information which these men can now recollect respecting the transactions. It can be done without much trouble, & if it will render you any essential benefit I will make a personal application to each of the persons resident within this state & apply by letter to Baker. 
With respect to the authenticity of Logan’s Speech, they probably know nothing about it—application made to Officers near Dunmore’s person, or the Feild Officers of his division, would be able to give more particular information on the subject. I recollect to have seen it in ’75 in one of the public prints.
That Logan conceived Cresap to be the author of the Murder at Yellow creek, it is in my power to give, perhaps a more particular information, than any other person you can apply to. In 1774 I lived  in Fincastle county, now divided into Washington, Montgomery & part of Wythe, being intimate in Colo. Preston’s family I happened in July to be at his house, when an express was sent to him as the Cy. Leuit. requesting a Guard of the Militia to be ordered out for the protection of the inhabitants residing low down on the North fork of Holstein river, the Express brought with him a War club & a note which was left tied to it at the house of one Robertson whose family were cut off by the Indians & gave rise for the application to Colo. Preston, of which the following is a Copy then taken by me in my Memo. Book.
“Captain Cresap,
What did you kill my people on Yellow creek for, the white people kill’d my kin at Conustoga a great while ago, and I thought nothing of that, but you kill’d my kin again on Yellow creek and took my cousin prisoner, then I thought I must kill too and I have been three times to war since, but the Indians are not angry only myself
Captain John Logan
July 21st. 1774”
The foregoing statement of Facts has made my letter so long that I shall forbear any observations respecting our political situation & opinions of the Western country—if they shall conduce any thing to your satisfaction I shall feel myself compensated for the trouble I have had in writing them.
Your last letter was by Mr. Volney to whom I shewed every civility as a stranger & traveller deserving the attention of all mankind & to shew my respect for your recommendation
With great respect I am Dr sir your mo. ob. servt.

Harry Innes

